Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 1 of 39 Page ID #:627


      David Mara, Esq. (230498)
    1 Jamie Serb, Esq. (289601)
      Tony Roberts, Esq. (315595)
    2 MARA LAW FIRM, PC
      2650 Camino Del Rio North, Suite 205
    3 San Diego, California 92108
      Telephone: (619) 234-2833
    4 Facsimile: (619) 234-4048

    5 Attorneys for AMANDA GONZALEZ and AUDRIANA GONZALEZ, on behalf of themselves,
      all others similarly situated, and on behalf of the general public.
    6
                                    UNITED STATES DISTRICT COURT
    7
                                  CENTRAL DISTRICT OF CALIFORNIA
    8

    9
      AMANDA GONZALEZ and AUDRIANA                  Case No. 5:18-cv-00666-JGB-SP
   10 GONZALEZ on behalf of themselves, all
      others similarly situated, and on behalf of   PLAINTIFFS’ AMENDED CLASS ACTION
   11 the general public,                           COMPLAINT FOR DAMAGES,
                                                    INJUNCTIVE RELIEF, DECLARATORY
   12 Plaintiffs,                                   RELIEF, AND RESTITUTION
   13 v.                                             1) Failure to Pay All Straight Time Wages;
                                                     2) Failure to Pay All Overtime Wages;
   14 BURLINGTON COAT FACTORY                        3) Failure to Provide Meal Periods (Lab. Code
   15 WAREHOUSE CORPORATION; and                        §§ 226.7, 512, IWC Wage Order No. 9-
      DOES 1-10,                                        2001(11); Cal. Code Regs., tit. 8 § 11090);
   16                                                4) Failure to Authorize and Permit Rest Periods
      Defendants.                                       (Lab. Code § 226.7; IWC Wage Order No. 9-
   17                                                   2001(12); Cal. Code Regs. Title 8 § 11090);
                                                     5) Failure to Authorize and Permit Recovery
   18
                                                        Periods (Lab. Code § 226.7; Cal. Code Regs.
   19                                                   Title 8 § 3395);
                                                     6) Knowing and Intentional Failure to Comply
   20                                                   with Itemized Employee Wage Statement
                                                        Provisions (Lab. Code §§ 226, 1174, 1175);
   21                                                7) Failure to Pay All Wages Due at the Time of
                                                        Termination of Employment (Lab. Code
   22
                                                        §§201-203);
   23                                                8) Violation of Unfair Competition Law (Bus. &
                                                        Prof. Code § 17200, et seq.);
   24                                                9) Failure to Produce Personnel Records (Lab.
                                                        Code § 1198.5);
   25                                               10) Failure to Produce Wage Records (Lab.
                                                        Code § 226(f)); and
   26
                                                    11) Violation of the Labor Code Private
   27                                                   Attorneys General Act of 2004 (“PAGA”)

   28
                                                           DEMAND FOR JURY TRIAL

        AMENDED CLASS ACTION COMPLAINT                1
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 2 of 39 Page ID #:628



    1         Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ, on behalf of

    2 themselves, all others similarly situated, and on behalf of the general public, complains of

    3 Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION (“Burlington”

    4 or “Defendant”) and/or DOES and for causes of action and alleges:

    5 1.      This is a class action pursuant to Federal Rule of Civil Procedure, Rule 23 on behalf of

    6         Plaintiffs, AMANDA GONZALEZ AND AUDRIANA GONZALEZ, and all current

    7         and/or former non-exempt, non-union, hourly employees provided as temporary workers

    8         by Lyneer Staffing Solutions 1 who worked one or more shifts in a workweek at

    9         Burlington’s distribution centers located in California at any time during the relevant time

   10         period.

   11 2.      At all times mentioned herein, BURLINGTON COAT FACTORY WAREHOUSE

   12         CORPORATION and/or DOES have conducted business in San Bernardino County and

   13         elsewhere within California.

   14 3.      At all times mentioned herein, BURLINGTON COAT FACTORY WAREHOUSE

   15         CORPORATION and/or subsidiaries or affiliated companies and/or DOES, within the

   16         State of California, have, among other things, employed current and former non-exempt

   17         employees.

   18 4.      At all times mentioned herein, the common policies and practices of BURLINGTON

   19         COAT FACTORY WAREHOUSE CORPORATION and/or DOES were a direct cause

   20         of Defendant’s and/or DOES’ failure to comply with California’s wage and hours laws,

   21         Wage Orders, and/or the California Labor Code, as set forth more fully within.

   22 5.      For at least four (4) years prior to the filing of this action and through to the present,

   23         Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

   24

   25  “Lyneer Staffing Solutions” means Lyneer Staffing Solutions, Infinity Staffing Solutions, LLC
        1

      dba Lyneer Staffing Solutions, Staff4Jobs, LLC dba Lyneer Staffing Solutions, Employers HR
   26
      LLC, Ciera Staffing, LLC, Lyneer Staffing Solutions, LLC, and all of their members,
   27 predecessors, successors, affiliates, and related companies, including but not limited to, Gary
      Spinner, Todd McNulty, James Radvany, Bryan Smith, Brian Henderson, Marti White and Greg
   28 Lomonaco.


        AMENDED CLASS ACTION COMPLAINT                 2
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 3 of 39 Page ID #:629



    1        DOES have had a consistent policy and/or practice of not paying Plaintiffs and its Non-

    2        Exempt Employees for all of the hours they worked.

    3 6.     For at least four (4) years prior to the filing of this action and through to the present,

    4        Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

    5        DOES have had a continuous and widespread policy of not paying Plaintiffs and those

    6        similarly situated for all hours they worked, including before clocking in for their work

    7        shift, after clocking out for their work shift, and during unpaid meal periods. Further,

    8        Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

    9        DOES have had a continuous and widespread policy to shave the time Plaintiffs and

   10        those similarly situated worked (referred to as “time shaving”).

   11 7.     For at least four (4) years prior to the filing of this action and through to the present,

   12        Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

   13        DOES have had a continuous and widespread policy of “clocking-out” Plaintiffs and

   14        those similarly situated for thirty (30) minute meal periods, even though Plaintiffs and

   15        those similarly situated were suffered and/or permitted to work during these deduction

   16        periods, thereby deducting thirty (30) minutes of paid time, including straight time and

   17        overtime.

   18 8.     For at least four (4) years prior to the filing of this action and through to the present,

   19        Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

   20        DOES have had a consistent policy and/or practice of failing to provide all straight time

   21        and overtime wages owed to Non-Exempt Employees, as mandated under the California

   22        Labor Code and the implementing rules and regulations of the Industrial Welfare

   23        Commission’s (“IWC”) California Wage Orders.

   24 9.     For at least four (4) years prior to the filing of this action and through to the present,

   25        Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

   26        DOES have had a consistent policy of requiring Non-Exempt Employees within the State
   27        of California, including Plaintiffs, to work through meal periods and work at least five (5)

   28        hours without a meal period and failing to pay such employees one (1) hour of pay at the


        AMENDED CLASS ACTION COMPLAINT                3
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 4 of 39 Page ID #:630



    1        employees’ regular rate of compensation for each workday that the meal period is not

    2        provided, or other compensation, as required by California’s state wage and hour laws,

    3        and automatically deducting a half hours pay from their wages.

    4 10.    For at least four (4) years prior to filing of this action and through the present, Defendant

    5        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES did

    6        not have a policy of allowing its hourly employees working shifts of ten (10) or more

    7        hours in a day to take a second meal period of not less than thirty (30) minutes as

    8        required by the applicable Wage Order of the IWC.

    9 11.    For at least four (4) years prior to the filing of this action and through to the present,

   10        Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

   11        DOES have had a consistent policy of requiring Non-Exempt Employees within the State

   12        of California, including Plaintiffs, to work over ten (10) hours without providing an

   13        additional, uninterrupted meal period of thirty (30) minutes and failing to pay such

   14        employees one (1) hour of pay at the employees’ regular rate of compensation for each

   15        workday that the meal period is not provided, or other compensation, as required by

   16        California’s state wage and hour laws.

   17 12.    For at least four (4) years prior to the filing of this action and through to the present,

   18        Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

   19        DOES have had a consistent policy and/or practice of requiring its Non-Exempt

   20        Employees within the State of California, including Plaintiffs, to work for over four

   21        hours, or a major fraction thereof, without a 10 minute rest period, and failing to pay such

   22        employees one (1) hour of pay at the employees’ regular rate of compensation for each

   23        workday that the rest period is not provide, or other compensation, as required by

   24        California’s state wage and hour laws.

   25 13.    For at least four (4) years prior to the filing of this action and through to the present,

   26        Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or
   27        DOES have had a consistent policy and/or practice of failing to provide Plaintiffs and its

   28        Non-Exempt Employees with cool down recovery periods in accordance with California


        AMENDED CLASS ACTION COMPLAINT                4
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 5 of 39 Page ID #:631



    1        Code of Regulations, Title 8, section 3395.

    2 14.    For at least four (4) years prior to the filing of this action and through to the present,

    3        Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

    4        DOES and/or their officers and/or managing agents have had a consistent policy and/or

    5        practice of willfully failing to provide to Plaintiffs and its Non-Exempt Employees,

    6        accurate itemized employee wage statements.

    7 15.    For at least four (4) years prior to the filing of this action and through to the present,

    8        Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

    9        DOES and/or their officers and/or managing agents have had a consistent policy and/or

   10        practice of willfully failing to timely pay wages owed to Plaintiffs and those Non-Exempt

   11        Employees who left Defendant BURLINGTON COAT FACTORY WAREHOUSE

   12        CORPORATION and/or DOES employ or who were terminated.

   13 16.    For at least four (4) years prior to the filing of this action and through to the present,

   14        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES, by

   15        failing to lawfully pay Plaintiffs and those similarly situated all the wages they are owed,

   16        engaged in false, unfair, fraudulent, and deceptive business practices within the meaning

   17        of the Business and Professions Code section 17200, et seq.

   18 17.    Throughout the statutory period, BURLINGTON COAT FACTORY WAREHOUSE

   19        CORPORATION’S and/or DOES’ employees, including Plaintiffs and similarly situated

   20        Non-Exempt Employees, were not provided all straight time and overtime wages owed,

   21        meal periods and rest periods, or compensation in lieu thereof, as mandated under the

   22        California Labor Code, and the implementing rules and regulations of the Industrial

   23        Welfare Commissions (“IWC”) California Wage Orders.

   24 18.    Throughout the statutory period, BURLINGTON COAT FACTORY WAREHOUSE

   25        CORPORATION and/or DOES employees, including Plaintiffs and similarly situated

   26        Non-Exempt Employees were not provided with accurate and itemized employee wage
   27        statements.

   28 19.    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES


        AMENDED CLASS ACTION COMPLAINT                5
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 6 of 39 Page ID #:632



    1        failed to comply with Labor Code section 226, subdivision (a), by itemizing in wage

    2        statements all hourly compensation and accurately reporting total hours worked by

    3        Plaintiffs and the members of the proposed class. Plaintiffs and members of the proposed

    4        class are entitled to penalties not to exceed $4,000 for each employee pursuant to Labor

    5        Code section 226(b).

    6 20.    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    7        have failed to comply with IWC Wage Order 9-2001(7) by failing to maintain accurate

    8        time records showing hourly compensation, when the employee begins and ends each

    9        work day and total daily hours worked by itemizing in wage statements and accurately

   10        reporting total hours worked by Plaintiffs and members of the proposed class.

   11 21.    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION’S and/or DOES’

   12        failure to retain accurate records of total hours worked by Plaintiffs and the proposed

   13        class was willful and deliberate, was a continuous breach of BURLINGTON COAT

   14        FACTORY WAREHOUSE CORPORATION’S and/or DOES’ duty owed to Plaintiffs

   15        and the proposed class.

   16 22.    Throughout the statutory period, BURLINGTON COAT FACTORY WAREHOUSE

   17        CORPORATION’S and/or DOES’ employees, including Plaintiffs and similarly situated

   18        Non-Exempt Employees, were not timely paid all wages owed to them at the time of

   19        termination.

   20 23.    Throughout the statutory period, BURLINGTON COAT FACTORY WAREHOUSE

   21        CORPORATION’S and/or DOES’ employees, including Plaintiffs and similarly situated

   22        Non-Exempt Employees, were not provided with a copy of their personnel records when

   23        requested.

   24 24.    Throughout the statutory period, BURLINGTON COAT FACTORY WAREHOUSE

   25        CORPORATION’S and/or DOES’ employees, including Plaintiffs and similarly situated

   26        Non-Exempt Employees, were not provided with a copy of their wage records when
   27        requested.

   28 25.    Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or


        AMENDED CLASS ACTION COMPLAINT               6
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 7 of 39 Page ID #:633



    1        DOES are and were aware that Plaintiffs and members of the proposed class were not

    2        paid all straight time and overtime wages owed, nor provided meal and rest periods.

    3        Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION’S

    4        and/or DOES’ denial of wages and other compensation due to Plaintiffs and members of

    5        the proposed class was willful and deliberate.

    6 26.    California follows a broad definition of employer. Specifically, California defines the

    7        employer as “any person…who directly or indirectly, through an agent or any other

    8        person, employs or exercises control over the wages, hours, or working conditions of [an

    9        employee].” Martinez v. Combs (2010) 49 Cal. 4th 35, 39. This broad definition of who

   10        the employer is “has the obvious utility of reaching situations in which multiple entities

   11        control different aspects of the employment relationship, as when one entity, which hires

   12        and pays workers, places them with other entities that supervise the work.” Id. In fact,

   13        California’s broad definition of employer is “specifically intended to include both

   14        temporary employment agencies and employers who contract with such agencies to

   15        obtain employees…” Martinez, 49 Cal.4th at 59. Throughout the statutory period, Lyneer

   16        Staffing Solutions, a temporary employment agency, placed Plaintiffs and members of

   17        the proposed class at Burlington distribution centers. Defendant BURLINGTON COAT

   18        FACTORY WAREHOUSE CORPORATION and/or DOES, each and collectively,

   19        controlled the wages, hours, and working conditions of Plaintiffs and the proposed class,

   20        creating a joint-employer relationship over Plaintiffs and the proposed class. Thus,

   21        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION is financially

   22        responsible as a joint employer for any unpaid wages, penalties, interest or other damages

   23        owed to the Lyneer Staffing Solutions workers for activities defined as work under

   24        California law.

   25 27.    Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ, on behalf of

   26        themselves    and   all   of   BURLINGTON         COAT     FACTORY        WAREHOUSE
   27        CORPORATION’S and/or DOES’ Non-Exempt Employees, brings this action pursuant

   28        to California Labor Code sections 226, subd. (b), 226.7. 510, 512, 515, 558, 1194, and


        AMENDED CLASS ACTION COMPLAINT                7
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 8 of 39 Page ID #:634



    1          California Code of Regulations, Title 8, sections 11090 and 3395, seeking unpaid wages,

    2          overtime, meal and rest period compensation, penalties, injunctive and other equitable

    3          relief, and reasonable attorneys’ fees and costs.

    4 28.      Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ, on behalf of

    5          themselves all putative Class members, brings this action pursuant to California Labor

    6          Code sections 218, 218.5, 222, 223, 224, 226, subd. (b), 226.3, 226.7, 227.3, 512, 515,

    7          558, 1194, 1194.2, 1197, and California Code of Regulations, Title 8, sections 11090 and

    8          3395, seeking unpaid wages, meal and rest period compensation, penalties, injunctive and

    9          other equitable relief, relief under the Labor Code Private Attorneys General Act of 2004

   10          (“PAGA”), and reasonable attorneys’ fees and costs.

   11       29. A notice of correspondence showing compliance with Labor Code Section 2699.3 was

   12          sent to the Labor and Workforce Development Agency (“LWDA”) and Defendant. This

   13          notice demonstrates that Plaintiffs have standing to bring a representative action on

   14          behalf of the LWDA and as private attorney generals. No notice of cure by

   15          BURLINGTON COAT FACTORY WAREHOUSE CORPORATION was provided and

   16          no notice of investigation was received from the LWDA in the statutorily proscribed

   17          sixty-five (65) day period since the mailing of the notices of the action. Accordingly,

   18          Plaintiffs file this action as authorized by Labor Code section 2699.3(a)(2)(C).

   19 30.      Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ, on behalf of

   20          themselves and all putative Class members made up of BURLINGTON COAT

   21          FACTORY WAREHOUSE CORPORATION’S and/or DOES’ non-exempt employees,

   22          pursuant to California Business and Professions Code sections 17200-17208, also seeks

   23          injunctive relief, restitution, and disgorgement of all benefits BURLINGTON COAT

   24          FACTORY WAREHOUSE CORPORATION and/or DOES enjoyed from their failure to

   25          pay all straight time wages, overtime wages, and meal and rest period compensation.

   26 ///
   27 ///

   28 ///


        AMENDED CLASS ACTION COMPLAINT                   8
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 9 of 39 Page ID #:635



    1                                               I.      VENUE

    2 31.    Venue as to each Defendant, BURLINGTON COAT FACTORY WAREHOUSE

    3        CORPORATION and/or DOES, is proper in this judicial district. Defendant

    4        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    5        conduct business and commit Labor Code violations within San Bernardino County, and

    6        each Defendant and/or DOE is within California for service of process purposes. The

    7        unlawful acts alleged herein have a direct effect on Plaintiffs and those similarly situated

    8        within the State of California and within San Bernardino County. Defendant

    9        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

   10        employ numerous Class members who work in San Bernardino County, in California.

   11                                             II.       PARTIES

   12 A.     Plaintiffs.

   13 32.    At all relevant times, herein, Plaintiffs AMANDA GONZALEZ AND AUDRIANA

   14        GONZALEZ are and were residents of California. At all relevant times, herein, they were

   15        employed      by     Defendant    BURLINGTON       COAT      FACTORY       WAREHOUSE

   16        CORPORATION and/or DOES within the last four (4) years as a non-exempt, hourly

   17        warehouse worker in California.

   18 33.    On information and belief, Plaintiffs and all other members of the proposed class

   19        experienced        Defendant     BURLINGTON       COAT      FACTORY        WAREHOUSE

   20        CORPORATION’S and/or DOES’ common company policies of failing to pay all

   21        straight time and overtime wages owed.

   22 34.    On information and belief, Plaintiffs and all other members of the proposed class

   23        experienced        Defendant     BURLINGTON       COAT      FACTORY        WAREHOUSE

   24        CORPORATION’S and/or DOES’ common company policies of illegally deducting

   25        wages from employees for meal periods during which they were performing work.

   26 35.    On information and belief, Plaintiffs and all other members of the proposed class
   27        experienced        Defendant     BURLINGTON       COAT      FACTORY        WAREHOUSE

   28        CORPORATION’S and/or DOES’ common company policies and/or practices of failing


        AMENDED CLASS ACTION COMPLAINT                  9
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 10 of 39 Page ID #:636



     1        to pay all straight time and overtime wages owed, and failing to provide compliant meal

     2        periods to employees before the end of their fifth hour of work or a second meal period

     3        before the end of the tenth hour or work, or compensation in lieu thereof.

     4 36.    On information and belief, Plaintiffs and all other members of the proposed class

     5        experienced    Defendant     BURLINGTON          COAT      FACTORY           WAREHOUSE

     6        CORPORATION’S and/or DOES’ common company policies of failing to provide ten

     7        (10) minute paid rest breaks to employees whom worked four (4) hours or major fractions

     8        thereof.

     9 37.    On information and belief, Plaintiffs and all other members of the proposed class

    10        experienced    Defendant     BURLINGTON          COAT      FACTORY           WAREHOUSE

    11        CORPORATION’S and/or DOES’ common company policies of failing to provide cool

    12        down recovery periods.

    13 38.    On information and belief, Plaintiffs and all other members of the proposed class

    14        experienced    Defendant     BURLINGTON          COAT      FACTORY           WAREHOUSE

    15        CORPORATION’S and/or DOES’ common company policies of failing to provide

    16        personnel files when requested.

    17 39.    On information and belief, Plaintiffs and all other members of the proposed class

    18        experienced    Defendant     BURLINGTON          COAT      FACTORY           WAREHOUSE

    19        CORPORATION’S and/or DOES’ common company policies of failing to provide wage

    20        records when requested.

    21 40.    On information and belief, Plaintiffs and all other members of the proposed class

    22        experienced    Defendant     BURLINGTON          COAT      FACTORY           WAREHOUSE

    23        CORPORATION’S and/or DOES’ common company policies of failing to provide Non-

    24        Exempt Employees with accurate itemized wage statements. On information and belief,

    25        Defendants and/or DOES failure to provide to their Non-Exempt Employees, including

    26        Plaintiffs, with accurate itemized wage statements was willful.
    27 41.    On information and belief, Plaintiffs and all other members of the proposed class

    28        experienced    Defendant     BURLINGTON          COAT      FACTORY           WAREHOUSE


         AMENDED CLASS ACTION COMPLAINT               10
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 11 of 39 Page ID #:637



     1        CORPORATION’S and/or DOES’ common company policies of failing to timely

     2        compensate Non-Exempt Employees all wages owed upon termination. On information

     3        and belief, Defendant’s and/or DOES’ failure to pay, in a timely manner, compensation

     4        owed to Non-Exempt Employees, including Plaintiffs, upon termination of their

     5        employment with BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

     6        and/or DOES was willful.

     7 42.    On information and belief, Plaintiffs and all other members of the proposed class

     8        experienced       Defendant     BURLINGTON         COAT     FACTORY        WAREHOUSE

     9        CORPORATION’S and/or DOES’ fraudulent and deceptive business practices within the

    10        meaning of the Business and Professions Code section 17200, et seq.

    11 43.    Plaintiffs and the proposed class are covered by, inter alia, California IWC Occupational

    12        Wage Order No. 9-2001, and Title 8, California Code of Regulations, §§ 11090 and

    13        3395.

    14 B.     Defendants.

    15 44.    At all relevant times herein, BURLINGTON COAT FACTORY WAREHOUSE

    16        CORPORATION and/or DOES engage in the ownership and operation of facilities which

    17        provide clothing, shoes, merchandise and other retail products in the State of California.

    18 45.    According to the Burlington Coat Factory website, “Burlington is a leading off-price

    19        apparel     and      home       product   retailer”.   BURLINGTON      COAT      FACTORY,

    20        www.burlingtoncoatfactory.com (Last visited Jan. 22, 2018). Burlington Coat Factory

    21        claims to “operate 567 stores in 45 states and Puerto Rico, where you’ll find a large

    22        assortment of current, high-quality, designer and name-brand merchandise at up to 65%

    23        off other retailers' prices”. Id.

    24 46.    Burlington Coat factory boasts the “Our Burlington” philosophy, which creates “a

    25        supportive, results-driven, diverse and fun place … to work, learn and grow”. Id.

    26 47.    They claim to support this philosophy with an “annual ‘Your Voice’ survey helps [them]
    27        understand the associate experience, evaluate [their] performance, identify [their]

    28        strengths, and pinpoint areas of opportunity for improvement”. Id.


         AMENDED CLASS ACTION COMPLAINT                 11
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 12 of 39 Page ID #:638



     1 48.    Burlington Coat Factory claims that this annual survey recently resulted in “over 70% of

     2        associates who participated would recommend Burlington as a great place to work!” Id.

     3 49.    With this “Our Burlington” philosophy and “Your Voice” survey, it appears that

     4        Burlington Coat Factory values their employees and their employees’ well-being.

     5        However, this favorable appearance is fractured when Burlington’s valuing of their

     6        employees doesn’t extend to paying those same employees their full deserved wages.

     7 50.    On information and belief, BURLINGTON COAT FACTORY WAREHOUSE

     8        CORPORATION and/or DOES exercised control over the wages, hours, and/or working

     9        conditions of Plaintiffs and members of the proposed class throughout the liability period.

    10 51.    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    11        principal place of business is in the State of California.

    12 52.    The true names and capacities, whether individual, corporate, associate, or otherwise, of

    13        Defendants DOES 1-10, inclusive, are presently unknown to Plaintiffs, who therefore

    14        sues these Defendants by such fictitious names. Plaintiffs are informed and believe, and

    15        based thereon allege, that each of the Defendants designated herein as a DOE is legally

    16        responsible in some manner for the unlawful acts referred to herein. Plaintiffs will seek

    17        leave of court to amend this Complaint to reflect the true names and capacities of the

    18        Defendants designated hereinafter as DOES when such identities become known.

    19 53.    Plaintiffs are informed and believe, and based thereon allege, that each Defendant and/or

    20        DOE acted in all respects pertinent to this action as the agent of the other Defendants

    21        and/or DOES, carried out a joint scheme, business plan or policy in all respects pertinent

    22        hereto, and the acts of each Defendants and/or DOES are legally attributable to the other

    23        Defendants and/or DOES.

    24 ///

    25 ///

    26 ///
    27 ///

    28 ///


         AMENDED CLASS ACTION COMPLAINT                 12
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 13 of 39 Page ID #:639



     1                           III.     CLASS ACTION ALLEGATIONS

     2 54.    Plaintiffs bring this action on behalf of themselves and all others similarly situated as a

     3        class action pursuant to Rule 23 of the Federal Rules of Civil Procedure. Plaintiffs seeks

     4        to represent a Class composed of and defined as follows:

     5               All current and/or former non-exempt, non-union, hourly

     6               employees provided as temporary workers by Lyneer Staffing

     7               Solutions who worked one or more shifts in a workweek at

     8               Burlington’s distribution centers located in California at any time

     9               during the period of the relevant statute of limitations (“Class

    10               Members”).

    11        Plaintiffs also seek to represent subclasses composed of and defined as follows:

    12               All Class Members who worked one (1) or more shifts in excess of

    13               five (5) hours.

    14

    15               All Class Members who worked one (1) or more shifts in excess of

    16               six (6) hours.

    17

    18               All Class Members who worked one (1) or more shifts in excess of

    19               ten (10) hours.

    20

    21               All Class Members worked one (1) or more shifts in excess of

    22               twelve (12) hours.

    23

    24               All Class Members who worked one (1) or more shifts in excess of

    25               two (2) hours.

    26
    27               All Class Members who worked one (1) or more shifts in excess of

    28               three (3) hour and one-half hours, but less than or equal to six (6)


         AMENDED CLASS ACTION COMPLAINT               13
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 14 of 39 Page ID #:640



     1               hours.

     2

     3               All Class Members who worked one (1) or more shifts in excess of

     4               six (6) hours, but less than or equal to ten (10) hours.

     5

     6               All Class Members who worked one (1) or more shifts in excess of

     7               ten (10) hours.

     8

     9               All Class Members who separated their employment from

    10               Defendant.

    11

    12               All Class Members who worked one (1) or more shifts in which

    13               they received a wage statement for the corresponding pay period.

    14

    15               All Class Members who were deducted wages for meal periods.

    16

    17 55.    Plaintiffs reserves the right to amend or modify the Class description with greater

    18        specificity or further division into subclasses or limitation to particular issues.

    19 56.    This action has been brought and may properly be maintained as a class action under the

    20        provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

    21        defined community of interest in the litigation and the proposed Class is easily

    22        ascertainable.

    23 A.     Numerosity.

    24 57.    The potential members of the Class as defined are so numerous that joinder of all the

    25        members of the Class is impracticable. While the precise number of Class members has

    26        not been determined at this time, Plaintiffs are informed and believe that BURLINGTON
    27        COAT FACTORY WAREHOUSE CORPORATION and/or DOES currently employ,

    28        and during the liability period employed, over one hundred (100) employees, all in the


         AMENDED CLASS ACTION COMPLAINT                 14
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 15 of 39 Page ID #:641



     1        State of California, in positions as hourly non-exempt employees.

     2 58.    Accounting for employee turnover during the relevant periods increases this number

     3        substantially. Upon information and belief, Plaintiffs alleges BURLINGTON COAT

     4        FACTORY WAREHOUSE CORPORATION’S and/or DOES’ employment records will

     5        provide information as to the number and location of all Class members. Joinder of all

     6        members of the proposed Class is not practicable.

     7 B.     Commonality.

     8 59.    There are questions of law and fact common to the Class that predominate over any

     9        questions affecting only individual Class members. These common questions of law and

    10        fact include, without limitation:

    11                       (1)     Whether      BURLINGTON            COAT         FACTORY

    12               WAREHOUSE CORPORATION and/or DOES violated the Labor Code

    13               and/or applicable IWC Wage Orders in failing to pay its non-exempt

    14               workers all earned wages at the regular rate for all hours worked.

    15                       (2)     Whether      BURLINGTON            COAT         FACTORY

    16               WAREHOUSE CORPORATION’S and/or DOES’ uniform policies

    17               and/or practices whereby non-exempt workers were pressured and/or

    18               incentivized to forego taking meal and/or rest periods.

    19                       (3)     Whether      BURLINGTON            COAT         FACTORY

    20               WAREHOUSE CORPORATION and/or DOES violated Labor Code

    21               section 226.7, IWC Wage Order No. 9-2001 or other applicable IWC

    22               Wage Orders, and/or California Code of Regulations, Title 8, section

    23               11090, by failing to authorize, permit, and/or provide rest periods to its

    24               hourly, non-exempt employees for every four (4) hours or major fraction

    25               thereof worked and/or failing to pay said employees one (1) hour of pay at

    26               the employee’s regular rate of compensation for each work day that the
    27               rest period was not authorized, permitted and/or provided.

    28                       (4)     Whether      BURLINGTON            COAT         FACTORY


         AMENDED CLASS ACTION COMPLAINT               15
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 16 of 39 Page ID #:642



     1               WAREHOUSE CORPORATION and/or DOES violated Labor Code

     2               section 226.7 and/or California Code of Regulations, Title 8, section 3395,

     3               by failing to authorize, permit, and/or provide recovery periods to its

     4               hourly, non-exempt employees in accordance with section 3395.

     5                       (5)     Whether        BURLINGTON         COAT         FACTORY

     6               WAREHOUSE CORPORATION and/or DOES willfully failed to pay, in

     7               a timely manner, wages owed to members of the proposed Class who left

     8               BURLINGTON COAT FACTORY WAREHOUSE CORPORATION’S

     9               and/or DOES’ employ or who were terminated.

    10                       (6)     Whether        BURLINGTON         COAT         FACTORY

    11               WAREHOUSE CORPORATION and/or DOES violated Labor Code

    12               section 203, which provides for the assessment of a penalty against the

    13               employer, by willfully failing to timely pay all wages owed to employees

    14               who     left    BURLINGTON          COAT     FACTORY       WAREHOUSE

    15               CORPORATION’S and/or DOES’ employ or who were terminated.

    16                       (7)     Whether        BURLINGTON         COAT         FACTORY

    17               WAREHOUSE CORPORATION and/or DOES had uniform policies

    18               and/or practices of failing to provide employees accurate and itemized

    19               wage statements.

    20                       (8)     Whether        BURLINGTON         COAT         FACTORY

    21               WAREHOUSE CORPORATION and/or DOES had uniform policies

    22               and/or practices of failing to timely pay all wages owed to employees who

    23               left     BURLINGTON             COAT        FACTORY        WAREHOUSE

    24               CORPORATION’S and/or DOES’ employ or who were terminated.

    25 60.    The answer to each of these respective questions will generate a common answer capable

    26        of resolving class-wide liability in one stroke.
    27 61.    Said common questions predominate over any individualized issues and/or questions

    28        affecting only individual members.


         AMENDED CLASS ACTION COMPLAINT                16
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 17 of 39 Page ID #:643



     1 C.      Typicality.

     2 62.    The claims of the named Plaintiffs are typical of the claims of the proposed class.

     3        Plaintiffs and all members of the proposed class sustained injuries and damages arising

     4        out   of     and   caused   by   BURLINGTON          COAT      FACTORY        WAREHOUSE

     5        CORPORATION’S and/or DOES’ common course of conduct in violation of laws and

     6        regulations that have the force and effect of law and statutes as alleged.

     7 63.    Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ were subjected to

     8        the same uniform policies and/or practices complained of herein that affected all such

     9        employees. Thus, as AMANDA GONZALEZ AND AUDRIANA GONZALEZ were

    10        subjected to the same unlawful policies and practices as all hourly non-exempt

    11        employees, their claims are typical of the class they seek to represent.

    12 D.     Adequacy of Representation.

    13 64.    Plaintiffs will fairly and adequately represent and protect the interests of the members of

    14        the Class.

    15 65.    Plaintiffs are ready and willing to take the time necessary to help litigate this case.

    16 66.    Plaintiffs have no conflicts that will disallow them to fairly and adequately represent and

    17        protect the interests of the members of the Class.

    18 67.    Counsel who represent Plaintiffs are competent and experienced in litigating large

    19        employment class actions.

    20 68.    Specifically, David Mara, Esq., Jamie Serb, Esq., Tony Roberts, Esq., are California

    21        lawyers in good standing.

    22 69.    Mr. Mara frequently authors amicus briefs in important appellate and California Supreme

    23        Court cases affecting workers in the State of California, which includes the following

    24        California Supreme Court cases: Augustus v. ABM Security Servs. (2016) 2 Cal.5th 257

    25        and Williams v. Superior Court (decided July 13, 2017), Brinker Restaurant Corp. v.

    26        Superior Court (2012) 53 Cal.4th 1004; and Frlekin v. Apple, Cal.Sup.Case No. S243805.
    27 70.    Mr. Mara has been appointed class counsel in numerous California wage and hour class

    28        actions such as this.


         AMENDED CLASS ACTION COMPLAINT                 17
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 18 of 39 Page ID #:644



     1 71.    Mara Law Firm, PC has the resources to take this case to trial and judgment, if necessary.

     2 72.    Mara Law Firm, PC has the experience, ability, and ways and means to vigorously

     3        prosecute this case.

     4 E.      Superiority of Class Action.

     5 73.    A class action is superior to other available means for the fair and efficient adjudication

     6        of this controversy. Individual joinder of all Class members is not practicable, and

     7        questions of law and fact common to the Class predominate over any questions affecting

     8        only individual members of the Class. Each member of the Class has been damaged and

     9        is entitled to recovery by reason of BURLINGTON COAT FACTORY WAREHOUSE

    10        CORPORATION’S and/or DOES’ illegal policies and/or practices of failing to pay all

    11        straight time and overtime wages owed, failing to permit or authorize rest periods, failing

    12        to provide meal periods, failing to provide personnel records, failing to produce wage

    13        records, knowingly and intentionally failing to comply with wage statement

    14        requirements, and failing to pay all wages due at termination.

    15 74.    Class action treatment will allow those similarly situated persons to litigate their claims

    16        in the manner that is most efficient and economical for the parties and the judicial system.

    17        Plaintiffs are unaware of any difficulties that are likely to be encountered in the

    18        management of this action that would preclude its maintenance as a class action.

    19 75.    Because such common questions predominate over any individualized issues and/or

    20        questions affecting only individual members, class resolution is superior to other methods

    21        for fair and efficient adjudication.

    22                                   IV.    CAUSES OF ACTION
    23 First Cause of Action Against BURLINGTON COAT FACTORY WAREHOUSE

    24 CORPORATION and/or DOES: Failure to Pay All Straight Time Wages

    25 76.    Plaintiffs and those similarly situated Class members hereby incorporate by reference
    26        each and every other paragraph in this Complaint herein as if fully plead.
    27 77.    Defendant and/or DOES have had a continuous policy of not paying Plaintiffs and those
    28        similarly situated for all hours worked.


         AMENDED CLASS ACTION COMPLAINT                  18
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 19 of 39 Page ID #:645



     1 78.    It is fundamental that an employer must pay its employees for all time worked. California

     2        Labor Code sections 218 and 218.5 provides a right of action for nonpayment of wages.

     3        Labor Code section 222 prohibits the withholding of part of a wage. Labor Code section

     4        223 prohibits the pay of less than a statutory or contractual wage scale. Labor Code

     5        section 1197 prohibits the payment of less than the minimum wage. Labor Code section

     6        224 only permits deductions from wages when the employer is required or empowered to

     7        do so by state or federal law or when the deduction is expressly authorized in writing by

     8        the employee for specified purposes that do not have the effect of reducing the agreed

     9        upon wage.

    10 79.    Plaintiffs and those similarly situated Class members were employed by BURLINGTON

    11        COAT FACTORY WAREHOUSE CORPORATION and/or DOES at all relevant times.

    12        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    13        were required to compensate Plaintiffs for all hours worked and were prohibited from

    14        making deductions that had the effect of reducing the agreed upon wage.

    15 80.    Defendant and/or DOES have a continuous and consistent policy of clocking-out

    16        Plaintiffs and those similarly situated for a thirty (30) minute meal period, even though

    17        Plaintiffs and all members of the Class work through their meal periods. Thus,

    18        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES do

    19        not pay Plaintiffs and each and every member of the Class for all time worked each and

    20        every day they work without a meal period and have time deducted.

    21 81.    Plaintiffs and those similarly situated Class members are informed and believe and

    22        thereon allege that BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

    23        and/or DOES breached the legal duty to pay full wages to Plaintiffs by deducting a

    24        portion of the wages earned when Plaintiffs’ and the Class members’ actual time records

    25        indicate that a meal period was not taken. BURLINGTON COAT FACTORY

    26        WAREHOUSE CORPORATION and/or DOES did not make reasonable efforts to
    27        determine whether the time deducted was actually worked as reported by Plaintiffs and

    28        Class members. BURLINGTON COAT FACTORY WAREHOUSE CORPORATION


         AMENDED CLASS ACTION COMPLAINT              19
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 20 of 39 Page ID #:646



     1        and/or DOES, without a reasonable basis, presumed that actual reported hours had not

     2        been accurately reported. The conduct complained of is a form of what is sometimes

     3        called “dinging,” “shaving,” or “scrubbing” and is prohibited by law.

     4 82.    Defendant and/or DOES have a continuous and consistent policy of not paying Plaintiffs

     5        and those similarly situated for all time worked, including before Plaintiffs and those

     6        similarly situated clock in for work shifts and after they clock out after work shifts.

     7 83.    Defendant and/or DOES have a continuous and consistent policy of shaving the time

     8        Plaintiffs and those similarly situated work (referred to as “time shaving”).

     9 84.    Thus, BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

    10        DOES shave/steal earned wages from Plaintiffs and each and every member of the Class

    11        each and every day they work. BURLINGTON COAT FACTORY WAREHOUSE

    12        CORPORATION and/or DOES have not paid Plaintiffs and the members of the Class all

    13        straight time wages owed.

    14 85.    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    15        have required off-the-clock work by forcing Plaintiffs and class members to undergo a

    16        security check when entering or exiting the building pre-shift, post-shift, and during rest

    17        periods and unpaid meal periods. Plaintiffs and class members have been forced to wait

    18        through    long-lines    for   BURLINGTON          COAT       FACTORY        WAREHOUSE

    19        CORPORATION and/or DOES to inspect their clothes and/or check their bags. As such,

    20        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    21        have exercised compensable control over Plaintiffs and class members subject to

    22        mandatory searches and owe Plaintiffs and class members wages for time spent

    23        undergoing the security process.

    24 86.    Plaintiffs and the Class members are informed and believe and thereon allege that as a

    25        direct result of Defendant’s and/or DOES’ uniform policies and/or practices, Plaintiffs

    26        and the Class members have suffered, and continue to suffer, substantial unpaid wages,
    27        and lost interest on such wages, and expenses and attorneys’ fees in seeking to compel

    28        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES to


         AMENDED CLASS ACTION COMPLAINT                20
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 21 of 39 Page ID #:647



     1        fully perform their obligations under state law, all to their respective damage in amounts,

     2        according to proof at trial.

     3 87.    As   a    direct   result      of   BURLINGTON    COAT      FACTORY          WAREHOUSE

     4        CORPORATION’S and/or DOES’ policy of illegal wage theft, Plaintiffs and those

     5        similarly situated have been damaged in an amount to be proven at trial.

     6 88.    WHEREFORE, Plaintiffs and the Class they seek to represent request relief as described

     7        below.

     8 Second Cause of Action Against BURLINGTON COAT FACTORY WAREHOUSE

     9 CORPORATION and/or DOES: Failure to Pay All Overtime Wages

    10 89.    Plaintiffs and those similarly situated Class members hereby incorporate by reference

    11        each and every other paragraph in this Complaint herein as if fully plead.

    12 90.    It is fundamental that an employer must pay its employees for all time worked. California

    13        Labor Code sections 218 and 218.5 provides a right of action for nonpayment of wages.

    14        Labor Code section 222 prohibits the withholding of part of a wage. Labor Code section

    15        223 prohibits the pay of less than a statutory or contractual wage scale. Labor Code

    16        section 1197 prohibits the payment of less than the minimum wage. Labor Code section

    17        224 only permits deductions from wages when the employer is required or empowered to

    18        do so by state or federal law or when the deduction is expressly authorized in writing by

    19        the employee for specified purposes that do not have the effect of reducing the agreed

    20        upon wage.

    21 91.    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    22        failed to pay overtime when employees worked over eight (8) hours per day and when

    23        employees worked over forty (40) hours per week.

    24 92.    Plaintiffs and those similarly situated Class members were employed by BURLINGTON

    25        COAT FACTORY WAREHOUSE CORPORATION and/or DOES at all relevant times.

    26        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES
    27        were required to compensate Plaintiffs for all overtime hours worked and were prohibited

    28        from making deductions that had the effect of reducing the agreed upon wage.


         AMENDED CLASS ACTION COMPLAINT                21
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 22 of 39 Page ID #:648



     1 93.    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

     2        failed to pay for the overtime that was due, pursuant to IWC Wage Order No. 9-2001,

     3        item 3(A).

     4 94.    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

     5        have required off-the-clock work by forcing Plaintiffs and class members to undergo a

     6        security check when entering or exiting the building pre-shift, post-shift, and during rest

     7        periods and unpaid meal periods. Plaintiffs and class members have been forced to wait

     8        through      long-lines   for    BURLINGTON       COAT      FACTORY        WAREHOUSE

     9        CORPORATION and/or DOES to inspect their clothes and/or check their bags. As such,

    10        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    11        have exercised compensable control over Plaintiffs and class members subject to

    12        mandatory searches and owe Plaintiffs and class members wages for time spent

    13        undergoing the security process. These unpaid time wages have also resulted in unpaid

    14        overtime in qualifying shifts.

    15 95.    Plaintiffs and the Class members are informed and believe and thereon allege that as a

    16        direct result of Defendant’s and/or DOES’ uniform policies and/or practices, Plaintiffs

    17        and the Class members have suffered, and continue to suffer, substantial unpaid overtime

    18        wages, and lost interest on such overtime wages, and expenses and attorneys’ fees in

    19        seeking to compel BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

    20        and/or DOES to fully perform their obligations under state law, all to their respective

    21        damage in amounts according to proof at time of trial. BURLINGTON COAT

    22        FACTORY WAREHOUSE CORPORATION and/or DOES committed the acts alleged

    23        herein knowingly and willfully, with the wrongful and deliberate intention on injuring

    24        Plaintiffs and the Class members. BURLINGTON COAT FACTORY WAREHOUSE

    25        CORPORATION and/or DOES acted with malice or in conscious disregard of Plaintiffs’

    26        and the Class Member’s rights. In addition to compensation, Plaintiffs are also entitled to
    27        any penalties allowed by law.

    28 96.    WHEREFORE, Plaintiffs and the Class they seek to represent request relief as described


         AMENDED CLASS ACTION COMPLAINT               22
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 23 of 39 Page ID #:649



     1         below.

     2 Third Cause of Action Against BURLINGTON COAT FACTORY WAREHOUSE

     3 CORPORATION and/or DOES: Failure to Provide Meal Periods, or Compensation in

     4 Lieu Thereof (Lab. Code §§ 226.7, 512, IWC Wage Order No. 9-2001(11); Cal. Code Regs.,

     5 tit. 8, § 11090)

     6 97.     Plaintiffs and those similarly situated Class members hereby incorporate by reference

     7         each and every other paragraph in this Complaint herein as if fully plead.

     8 98.     Under California Labor Code section 512 and IWC Wage Order No. 9, no employer shall

     9         employ any person for a work period of more than five (5) hours without providing a

    10         meal period of not less than thirty (30) minutes. During this meal periods of not less than

    11         thirty (30) minutes, the employee is to be completely free of the employer’s control and

    12         must not perform any work for the employer. If the employee does perform work for the

    13         employer during the thirty (30) minute meal period, the employee has not been provided

    14         a meal period in accordance with the law. Also, the employee is to be compensated for

    15         any work performed during the thirty (30) minute meal period.

    16 99.     In addition, an employer may not employ an employee for a work period of more than ten

    17         (10) hours per day without providing the employee with another meal period of less than

    18         thirty (30) minutes.

    19 100.    Under California Labor Code section 226.7, if the employer does not provide an

    20         employee a meal period in accordance with the above requirements, the employer shall

    21         pay the employee one (1) hour of pay at the employee’s regular rate of compensation for

    22         each workday that the meal period is not provided.

    23 101.    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    24         failed to provide thirty (30) minute, uninterrupted meal periods to its Non-Exempt

    25         Employees who worked for work periods of more than five (5) consecutive hours. As

    26         such, BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or
    27         DOES non-exempt employees were required to work over five (5) consecutive hours at a

    28         time without being provided a thirty (30) minute uninterrupted meal period within that


         AMENDED CLASS ACTION COMPLAINT                23
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 24 of 39 Page ID #:650



     1        time.

     2 102.   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

     3        failed to provide thirty (30) minute, uninterrupted meal periods to its Non-Exempt

     4        Employees for every five (5) continuous hours worked.

     5 103.   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION’S and/or DOES’

     6        business model is such that Non-Exempt Employees were assigned too much work and

     7        insufficient help due to chronic understaffing to be able to take meal periods. Thus, Non-

     8        Exempt Employees are not able to take meal periods.

     9 104.   Throughout the statutory period, BURLINGTON COAT FACTORY WAREHOUSE

    10        CORPORATION and/or DOES had a pattern and practice of assigning too much work to

    11        be completed in too short of time frames, resulting in Plaintiffs and those similarly

    12        situated not being able to take meal periods.

    13 105.   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    14        would not permit Plaintiffs and the Class to take 30-minute meal periods unless

    15        specifically scheduled by Defendant and/or DOES or unless Plaintiffs and the Class were

    16        expressly told to by Defendant and/or DOES. This routinely resulted in Plaintiffs and the

    17        Class members not being able to take a meal period, if at all, until after the fifth hour.

    18 106.   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES did

    19        not have a policy of providing a second meal period before the end of the tenth hour.

    20 107.   In the alternative, BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

    21        and/or DOES have implemented a policy requiring Plaintiffs and class members to

    22        undergo a security check when entering or exiting the distribution centers, including

    23        during meal periods. Plaintiffs and class members have been forced to wait through long-

    24        lines for BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

    25        DOES to inspect their clothes and/or check their bags. The security check process has

    26        resulted in BURLINGTON COAT FACTORY WAREHOUSE CORPORATION’s
    27        and/or DOES’ failing to provide meal periods—much less full thirty-minute meal

    28        periods.    As     such,     BURLINGTON           COAT       FACTORY          WAREHOUSE


         AMENDED CLASS ACTION COMPLAINT                 24
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 25 of 39 Page ID #:651



     1        CORPORATION’s and/or DOES’ have prevented Plaintiffs and class members from

     2        using meal period time effectively for their own purposes free from the employer control.

     3 108.   Failing to provide compensation for such unprovided or improperly provided meal

     4        periods, as alleged above, BURLINGTON COAT FACTORY WAREHOUSE

     5        CORPORATION and/or DOES willfully violated the provisions of Labor Code sections

     6        226.7, 512, and IWC Wage Order No. 9.

     7 109.   As a result of the unlawful acts of BURLINGTON COAT FACTORY WAREHOUSE

     8        CORPORATION and/or DOES, Plaintiffs and the Class they seek to represent have been

     9        deprived of premium wages, in amounts to be determined at trial, and are entitled to

    10        recovery of such amounts, plus interest and penalties thereon, attorneys’ fees and costs,

    11        pursuant to Labor Code section 226.7, and IWC Wage Order No. 9-2001. Plaintiffs and

    12        the Class they seek to represent did not willfully waive their right to take meal periods

    13        through mutual consent with BURLINGTON COAT FACTORY WAREHOUSE

    14        CORPORATION and/or DOES.

    15 110.   WHEREFORE, Plaintiffs and the Class they seek to represent request relief as described

    16        below.

    17 Fourth Cause of Action Against BURLINGTON COAT FACTORY WAREHOUSE

    18 CORPORATION and/or DOES: Failure to Authorize and Permit Rest Periods (Lab. Code

    19 § 226.7; IWC Wage Order No. 9-2001(12); Cal. Code Regs. Title 8 § 11090)

    20 111.   Plaintiffs and those similarly situated Class members hereby incorporate by reference

    21        each and every other paragraph in this Complaint herein, as if fully plead.

    22 112.   Under IWC Wage Order No. 9, every employer shall authorize and permit all employees

    23        to take rest periods, “[t]he authorized rest period time shall be based on the total hours

    24        worked daily at the rate of ten (10) minutes net rest time per four (4) hours worked or

    25        major fraction thereof.” IWC Wage Order 9-2001(12). The time spent on rest periods

    26        “shall be counted as hours worked for which there shall be no deduction from wages.” Id.
    27 113.   Under California Labor Code section 226.7, if the employer does not provide an

    28        employee a rest period in accordance with the above requirements, the employer shall


         AMENDED CLASS ACTION COMPLAINT               25
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 26 of 39 Page ID #:652



     1        pay the employee one (1) hour of pay at the employee’s regular rate of compensation for

     2        each workday that the meal period is not provided.

     3 114.   At all relevant times, Defendant and/or DOES failed to authorize and/or permit rest

     4        period time based upon the total hours worked daily at the rate of ten (10) minutes net

     5        rest time per four (4) hours or major fraction thereof.

     6 115.   In the alternative, BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

     7        and/or DOES business model was such that Non-Exempt Employees were assigned too

     8        much work with insufficient help due to chronic understaffing whereby Plaintiffs and the

     9        Class had to work through their rest periods.

    10 116.   Throughout the statutory period, BURLINGTON COAT FACTORY WAREHOUSE

    11        CORPORATION and/or DOES had a pattern and practice of assigning too much work to

    12        be completed in too short of time frames, resulting in Plaintiffs and those similarly

    13        situated not being able to take rest periods.

    14 117.   In the alternative, BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

    15        and/or DOES have implemented a policy requiring Plaintiffs and class members to

    16        undergo a security check when entering or exiting the distribution centers, including

    17        during rest breaks. Plaintiffs and the class members have been forced to wait through

    18        long-lines for BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

    19        and/or DOES to inspect the clothes on their body and/or conduct bag-checks. As such,

    20        Plaintiffs and class members have not been able to leave the distribution center’s

    21        premises and use their break time effectively for their own purposes free from the

    22        employer control. If Plaintiffs and class members leave during a rest period, they must

    23        submit themselves to the company’s controlling and invasive searches. BURLINGTON

    24        COAT FACTORY WAREHOUSE CORPORATION and/or DOES have thereby, as a

    25        matter of policy and practice, prevented Plaintiffs and class members from using all their

    26        break time free of employer control for off-plant pursuits.
    27 118.   As a result of the unlawful acts of BURLINGTON COAT FACTORY WAREHOUSE

    28        CORPORATION and/or DOES, Plaintiffs and the Class they seek to represent have been


         AMENDED CLASS ACTION COMPLAINT                 26
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 27 of 39 Page ID #:653



     1         deprived of premium wages, in amounts to be determined at trial, and are entitled to

     2         recovery of such amounts, plus interest and penalties thereon, attorneys’ fees and costs,

     3         pursuant to Labor Code section 226.7, and IWC Wage Order No. 9-2001.

     4 119.    WHEREFORE, Plaintiffs and the Class they seek to represent request relief as described

     5         below.

     6 Fifth Cause of Action Against BURLINGTON COAT FACTORY WAREHOUSE

     7 CORPORATION and/or DOES: Failure to Provide Recovery Periods (Lab. Code § 226.7;

     8 Cal. Code Regs. Title 8 § 3395)

     9 120.    Plaintiffs and those similarly situated Class members hereby incorporate by reference

    10         each and every other paragraph in this Complaint herein, as if fully plead.

    11 121.    Under California Code of Regulations, Title 8, section 3395(d)(1), “[w]hen the outdoor

    12         temperature in the work area exceeds 80 degrees Fahrenheit, the employer shall have and

    13         maintain one or more areas with shade at all times while employees are present that are

    14         either open to the air or provided with ventilation or cooling.” Cal. Code of Reg. Title 8,

    15         § 3395(d)(1). Furthermore, “[t]he amount of shade present shall be at least enough to

    16         accommodate the number of employees on recovery or rest periods, so that they can sit in

    17         a normal posture fully in the shade without having to be in physical contact with each

    18         other.” Id.

    19 122.    “Employees shall be allowed and encouraged to take a preventative cool-down rest in the

    20         shade when they feel need to do so to protect themselves from overheating.” Cal. Code of

    21         Reg. Title 8, § 3395(d)(3). “Such access to shade shall be permitted at all times.” Id.

    22 123.    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    23         failed to permit access to shade and preventative cool down rest and/or recovery periods

    24         to Plaintiffs and the Class members when the temperature reached eighty (80) degrees

    25         Fahrenheit.    However,      DEFENDANTS          BURLINGTON           COAT      FACTORY

    26         WAREHOUSE CORPORATION and/or DOES do not allow and encourage Plaintiffs
    27         and the Class members to take preventative cool-down rest recovery periods in shaded

    28         areas when the applicable temperatures are reached. Thus, DEFENDANTS


         AMENDED CLASS ACTION COMPLAINT                 27
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 28 of 39 Page ID #:654



     1         BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

     2         failed to permit, allow, or encourage Plaintiffs and the Class members to take

     3         preventative cool down recovery periods in the shade to protect against overheating when

     4         the temperature exceeds eighty (80) degrees Fahrenheit.

     5 124.    DEFENDANTS BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

     6         and/or DOES failed to utilize any alternative procedures for providing access to shade or

     7         equivalent   protection   to   Plaintiffs    and the   Class members.        DEFENDANTS

     8         BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

     9         failed to implement other cooling measures in lieu of shade at least as effective as shade

    10         in allowing employees to cool.

    11 125.    Therefore, BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

    12         DOES failed to provide preventative cool down rest and/or recovery periods to Plaintiffs

    13         and the Class members in accordance with California Code of Regulations, Title 8,

    14         section 3395.

    15 126.    As a result of the unlawful acts of BURLINGTON COAT FACTORY WAREHOUSE

    16         CORPORATION and/or DOES, Plaintiffs and the Class they seek e seeks to represent

    17         have been deprived of premium wages, in amounts to be determined at trial, and are

    18         entitled to recovery of such amounts, plus interest and penalties thereon, attorneys’ fees

    19         and costs, pursuant to Labor Code section 226.7.

    20 127.    WHEREFORE, Plaintiffs and the Class they seek to represent request relief as described

    21         below.

    22 Sixth Cause of Action Against BURLINGTON COAT FACTORY WAREHOUSE

    23 CORPORATION and/or DOES: Knowing and Intentional Failure to Comply with

    24 Itemized Employee Wage Statement Provisions (Lab. Code §§ 226, 1174, 1175; IWC Wage

    25 Order No. 9; Cal. Code Regs., Title 8, § 11040)

    26 128.    Plaintiffs and those similarly situated Class members hereby incorporate by reference
    27         each and every other paragraph in this Complaint herein as if fully plead.
    28 129.    Labor Code section 226 subdivision (a) requires Defendant and/or DOES to, inter alia,


         AMENDED CLASS ACTION COMPLAINT                    28
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 29 of 39 Page ID #:655



     1        itemize in wage statements and accurately report the total hours worked and total wages

     2        earned. BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

     3        DOES have knowingly and intentionally failed to comply with Labor Code section 226,

     4        subdivision (a), on each and every wage statement provided to Plaintiffs AMANDA

     5        GONZALEZ AND AUDRIANA GONZALEZ and members of the proposed Class.

     6 130.   Labor Code section 1174 requires BURLINGTON COAT FACTORY WAREHOUSE

     7        CORPORATION and/or DOES to maintain and preserve, in a centralized location,

     8        records showing the daily hours worked by and the wages paid to its employees.

     9        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    10        have knowingly and intentionally failed to comply with Labor Code section 1174. The

    11        failure of BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

    12        DOES, and each of them, to comply with Labor Code section 1174 is unlawful pursuant

    13        to Labor Code section 1175.

    14 131.   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    15        failed to maintain accurate time records - as required by IWC Wage Order No. 9-2001(7),

    16        and Cal. Code Regs., Title 8 section 11090 - showing, among other things, when the

    17        employee begins and ends each work period, the total daily hours worked in itemized

    18        wage statements, total wages, bonuses and/or incentives earned, and all deductions made.

    19 132.   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    20        have knowingly and intentionally failed to provide Plaintiffs and the Class members with

    21        accurate itemized wage statements which show: “(1) gross wages earned, (2) total hours

    22        worked by the employee, . . . (4) all deductions, provided that all deductions made on

    23        written orders of the employee may be aggregated and shown as one item, (5) net wages

    24        earned, (6) the inclusive dates of the period for which the employee is paid, (7) the name

    25        of the employee and only the last four digits of his or her social security number or an

    26        employee identification number other than a social security number, (8) the name and
    27        address of the legal entity that is the employer and, if the employer is a farm labor

    28        contractor, as defined in subdivision (b) of Section 1682, the name and address of the


         AMENDED CLASS ACTION COMPLAINT               29
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 30 of 39 Page ID #:656



     1        legal entity that secured the services of the employer, and (9) all applicable hourly rates

     2        in effect during the pay period and the corresponding number of hours worked at each

     3        hourly rate by the employee[.]” Labor Code section 226(a).

     4 133.   As   a   direct   result   of   BURLINGTON         COAT      FACTORY         WAREHOUSE

     5        CORPORATION and/or DOES unlawful acts, Plaintiffs and the Class they intend to

     6        represent have been damaged and are entitled to recovery of such amounts, plus interest

     7        thereon, attorneys’ fees, and costs, pursuant to Labor Code section 226.

     8 134.   WHEREFORE, Plaintiffs and the Class they seek to represent request relief as described

     9        below.

    10 Seventh Cause of Action Against BURLINGTON COAT FACTORY WAREHOUSE

    11 CORPORATION and/or DOES: Failure to Pay All Wages Due at the Time of Termination

    12 from Employment (Lab. Code §§ 201-203)

    13 135.   Plaintiffs and those similarly situated Class members hereby incorporate by reference

    14        each and every other paragraph in this Complaint herein as if fully plead.

    15 136.   Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ terminated their

    16        employment with BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

    17        and/or DOES.

    18 137.   Whether Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ voluntarily

    19        or involuntarily terminated their employment with BURLINGTON COAT FACTORY

    20        WAREHOUSE CORPORATION and/or DOES, Defendant and/or DOES did not timely

    21        pay their straight time wages owed at the time of their termination.

    22 138.   Whether Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ voluntarily

    23        or involuntarily terminated their employment with BURLINGTON COAT FACTORY

    24        WAREHOUSE CORPORATION and/or DOES, Defendant and/or DOES did not timely

    25        pay their overtime wages owed at the time of their termination.

    26 139.   Whether Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ voluntarily
    27        or involuntarily terminated their employment with BURLINGTON COAT FACTORY

    28        WAREHOUSE CORPORATION and/or DOES, Defendant and/or DOES did not timely


         AMENDED CLASS ACTION COMPLAINT               30
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 31 of 39 Page ID #:657



     1        pay their meal and/or rest period premiums owed at the time of their termination.

     2 140.   Numerous members of the Class are no longer employed by BURLINGTON COAT

     3        FACTORY WAREHOUSE CORPORATION and/or DOES. They were either fired or

     4        quit BURLINGTON COAT FACTORY WAREHOUSE CORPORATION’S and/or

     5        DOES’ employ. BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

     6        and/or DOES did not pay all timely wages owed at the time of their termination.

     7        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES did

     8        not pay all premium wages owed at the time of their termination.

     9 141.   Labor Code section 203 provides that, if an employer willfully fails to pay, without

    10        abatement or reduction, in accordance with Labor Code sections 201, 201.5, 202 and

    11        205.5, any wages of an employee who is discharged or who quits, the wages of the

    12        employee shall continue at the same rate, for up to thirty (30) days from the due date

    13        thereof, until paid or until an action therefore is commenced.

    14 142.   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    15        failed to pay Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ a sum

    16        certain at the time of their termination or within seventy-two (72) hours of their

    17        resignation, and have failed to pay those sums for thirty (30) days thereafter. Pursuant to

    18        the provisions of Labor Code section 203, Plaintiffs AMANDA GONZALEZ AND

    19        AUDRIANA GONZALEZ are entitled to a penalty in the amount of their daily wage,

    20        multiplied by thirty (30) days.

    21 143.   When Plaintiffs and those members of the Class who are former employees of

    22        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    23        separated from Defendant’s and/or DOES’ employ, Defendant and/or DOES willfully

    24        failed to pay all straight time wages, overtime wages, meal period premiums, and/or rest

    25        period premiums owed at the time of termination.

    26 144.   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES
    27        failure to pay said wages to Plaintiffs AMANDA GONZALEZ AND AUDRIANA

    28        GONZALEZ and members of the Class they seek to represent, was willful in that


         AMENDED CLASS ACTION COMPLAINT               31
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 32 of 39 Page ID #:658



     1         BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES and

     2         each of them knew the wages to be due, but failed to pay them.

     3 145.    As    a   consequence        of   BURLINGTON      COAT      FACTORY          WAREHOUSE

     4         CORPORATION’S and/or DOES’ willful conduct in not paying wages owed at the time

     5         of separation from employment, Plaintiffs AMANDA GONZALEZ AND AUDRIANA

     6         GONZALEZ and members of the proposed Class are entitled to thirty (30) days’ worth of

     7         wages as a penalty under Labor Code section 203, together with interest thereon and

     8         attorneys’ fees and costs.

     9 146.    WHEREFORE, Plaintiffs and the Class they seek to represent request relief as described

    10         below.

    11 Eighth Cause of Action Against BURLINGTON COAT FACTORY WAREHOUSE

    12 CORPORATION and/or DOES: Violation of Unfair Competition Law (California Bus. &

    13 Prof. Code, § 17200, et seq.)

    14 147.    Plaintiffs and those similarly situated Class members hereby incorporate by reference

    15         each and every other paragraph in this Complaint herein as if fully plead.

    16 148.    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES

    17         failure to pay all straight time and overtime wages earned, failure to provide compliant

    18         meal and/or rest breaks and/or compensation in lieu thereof, failure to itemize and keep

    19         accurate records, failure to pay all wages due at time of termination, as alleged herein,

    20         constitutes unlawful activity prohibited by California Business and Professions Code

    21         section 17200, et seq.

    22 149.    The actions of BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

    23         and/or DOES in failing to pay Plaintiffs and members of the proposed Class in a lawful

    24         manner, as alleged herein, constitutes false, unfair, fraudulent and deceptive business

    25         practices, within the meaning of California Business and Professions Code section 17200,

    26         et seq.
    27 150.    Plaintiffs are entitled to an injunction and other equitable relief against such unlawful

    28         practices in order to prevent future damage, for which there is no adequate remedy at law,


         AMENDED CLASS ACTION COMPLAINT                32
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 33 of 39 Page ID #:659



     1        and to avoid a multiplicity of lawsuits. Plaintiffs bring this cause individually and as

     2        members of the general public actually harmed and as a representative of all others

     3        subject to BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

     4        DOES unlawful acts and practices.

     5 151.   As a result of their unlawful acts, BURLINGTON COAT FACTORY WAREHOUSE

     6        CORPORATION and/or DOES have reaped and continue to reap unfair benefits at the

     7        expense of Plaintiffs and the proposed Class they seek to represent. BURLINGTON

     8        COAT FACTORY WAREHOUSE CORPORATION and/or DOES should be enjoined

     9        from this activity and made to disgorge these ill-gotten gains and restore Plaintiffs and

    10        the members of the proposed Class pursuant to Business and Professions Code section

    11        17203. Plaintiffs are informed and believe, and thereon alleges, that Defendants and/or

    12        DOES are unjustly enriched through their policy of not all wages owed to Plaintiffs and

    13        members of the proposed Class.

    14 152.   Plaintiffs are informed and believe, and thereon alleges, that Plaintiffs and members of

    15        the proposed class are prejudiced BURLINGTON COAT FACTORY WAREHOUSE

    16        CORPORATION and/or DOES unfair trade practices.

    17 153.   As a direct and proximate result of the unfair business practices of BURLINGTON

    18        COAT FACTORY WAREHOUSE CORPORATION and/or DOES, and each of them,

    19        Plaintiffs, individually and on behalf of all employees similarly situated, are entitled to

    20        equitable and injunctive relief, including full restitution and/or disgorgement of all wages

    21        and premium pay which have been unlawfully withheld from Plaintiffs and members of

    22        the proposed Class as a result of the business acts and practices described herein and

    23        enjoining BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

    24        DOES from engaging in the practices described herein.

    25 154.   The illegal conduct alleged herein is continuing, and there is no indication that

    26        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES will
    27        cease and desist from such activity in the future. Plaintiffs alleges that if BURLINGTON

    28        COAT FACTORY WAREHOUSE CORPORATION and/or DOES are not enjoined


         AMENDED CLASS ACTION COMPLAINT               33
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 34 of 39 Page ID #:660



     1        from the conduct set forth in this Complaint, they will continue the unlawful activity

     2        discussed herein.

     3 155.   Plaintiffs further requests that the Court issue a preliminary and permanent injunction

     4        prohibiting BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or

     5        DOES from continuing to not pay Plaintiffs and the members of the proposed Class

     6        overtime wages as discussed herein.

     7 156.   WHEREFORE, Plaintiffs and the Class they seek to represent request relief as described

     8        below.

     9 Ninth Cause of Action Against BURLINGTON COAT FACTORY WAREHOUSE

    10 CORPORATION and/or DOES: Failure to Provide Personnel Records Within 30 Days of

    11 Receiving Personnel File Requests from Employees (Lab. Code § 1198.5)

    12 157.   Plaintiffs and those similarly situated Class members hereby incorporate by reference

    13        each and every other paragraph in this Complaint herein as if fully plead.

    14 158.   Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ requested their

    15        personnel records and did not receive them.

    16 159.   California law provides that current and former employees, as a matter of right, are

    17        entitled to inspect and receive a copy of their personnel files and records. Pursuant to

    18        Labor Code Section 1198.5, upon a written request from a current or former employee, or

    19        a representative, the employer shall provide a copy of the personnel records not less than

    20        30 calendar days from the date the employer receives the request.

    21                 (a) Every current and former employee, or his or her
    22                 representative, has the right to inspect and receive a copy of the
                       personnel records that the employer maintains relating to the
    23                 employee’s performance or to any grievance concerning the
                       employee.
    24                 (b) (1) The employer shall make the contents of those personnel
                       records available for inspection to the current or former employee,
    25                 or his or her representative, at reasonable intervals and at
    26                 reasonable times, but not later than 30 calendar days from the date
                       the employer receives a written request, unless the current or
    27                 former employee, or his or her representative, and the employer
                       agree in writing to a date beyond 30 calendar days to inspect the
    28                 records, and the agreed-upon date does not exceed 35 calendar


         AMENDED CLASS ACTION COMPLAINT                34
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 35 of 39 Page ID #:661



                         days from the employer’s receipt of the written request. Upon a
     1                   written request from a current or former employee, or his or her
     2                   representative, the employer shall also provide a copy of the
                         personnel records, at a charge not to exceed the actual cost of
     3                   reproduction, not later than 30 calendar days from the date the
                         employer receives the request, unless the current or former
     4                   employee, or his or her representative, and the employer agree in
                         writing to a date beyond 30 calendar days to produce a copy of the
     5
                         records, as long as the agreed-upon date does not exceed 35
     6                   calendar days from the employer’s receipt of the written request.
                         (Lab. Code § 1198.5)
     7
         160.   Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ submitted a written
     8
                Personal File Request to BURLINGTON COAT FACTORY WAREHOUSE
     9
                CORPORATION on October 2, 2017 and September 27, 2017, respectively, via U.S.
    10
                Mail. To date, Plaintiffs have not received their personnel files from Defendants
    11
                BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES.
    12

    13 161.     By failing to provide employees with personnel records within thirty (30) days of

                receiving an employee’s personnel file request, BURLINGTON COAT FACTORY
    14
                WAREHOUSE CORPORATION and/or DOES willfully violated the provisions of
    15
                Labor Code section 1198.5.
    16
                Pursuant to California Labor Code section 1198.5(k), “[i]f an employer fails to permit a
    17 162.
                current or former employee, or his or her representative, to inspect or copy personnel
    18
                records within the times specified in this section, or times agreed to by mutual agreement
    19
                as provided in this section, the current or former employee or the Labor Commissioner
    20
                may recover a penalty of seven hundred fifty dollars ($750) from the employer.”
    21
         163.   As   a     consequence    of    BURLINGTON        COAT      FACTORY           WAREHOUSE
    22
                CORPORATION’S and/or DOES’ willful conduct in not providing personnel records
    23
                within 30 days of the request for the records, Plaintiffs AMANDA GONZALEZ AND
    24
                AUDRIANA GONZALEZ and members of the proposed Class are entitled to penalties
    25
                as set forth in Labor Code section 2699.5 for violations of section 1198.5.
    26
    27 164.     WHEREFORE, Plaintiffs and the Class they seek to represent request relief as described

                below.
    28


         AMENDED CLASS ACTION COMPLAINT                 35
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 36 of 39 Page ID #:662



     1 Tenth Cause of Action Against BURLINGTON COAT FACTORY WAREHOUSE

     2 CORPORATION and/or DOES: Failure to Provide Wage Records Within 21 Days of

     3 Receiving Requests from Employees (Lab. Code § 226(f))

     4 165.   Plaintiffs and those similarly situated Class members hereby incorporate by reference

     5        each and every other paragraph in this Complaint herein as if fully plead.

     6 166.   Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ requested their

     7        wage records and did not receive them.

     8 167.   California law provides that current and former employees, as a matter of right, are

     9        entitled to inspect and receive a copy of their wage records. Pursuant to Labor Code

    10        Section 226(f), upon a written request from a current or former employee, or a

    11        representative, the employer shall provide a copy of the personnel records not less than

    12        21 calendar days from the date the employer receives the request.

    13 168.   Pursuant to California Labor Code section 226(f), “A failure by an employer to permit a

    14        current or former employee to inspect or copy records within the time set forth in

    15        subdivision (c) entitles the current or former employee or the Labor Commissioner to

    16        recover a seven-hundred-fifty-dollar ($750) penalty from the employer.”

    17 169.   Plaintiffs AMANDA GONZALEZ AND AUDRIANA GONZALEZ submitted a written

    18        Wage Records Request to BURLINGTON COAT FACTORY WAREHOUSE

    19        CORPORATION on October 2, 2017 and September 27, 2017, respectively, via U.S.

    20        Mail. To date, Plaintiffs have not received their wage records from Defendants

    21        BURLINGTON COAT FACTORY WAREHOUSE CORPORATION and/or DOES.

    22 170.   By failing to provide employees with wage records within thirty (21) days of receiving an

    23        employee’s     request,    BURLINGTON           COAT       FACTORY           WAREHOUSE

    24        CORPORATION and/or DOES willfully violated the provisions of Labor Code section

    25        226(f).

    26 171.   As   a    consequence     of   BURLINGTON         COAT      FACTORY          WAREHOUSE
    27        CORPORATION’S and/or DOES’ willful conduct in not providing wage records within

    28        21 days of the request for the records, Plaintiffs AMANDA GONZALEZ AND


         AMENDED CLASS ACTION COMPLAINT                36
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 37 of 39 Page ID #:663



     1        AUDRIANA GONZALEZ and members of the proposed Class are entitled to penalties

     2        as set forth in Labor Code section 226(f).

     3 172.   WHEREFORE, Plaintiffs and the Class they seek to represent request relief as described

     4        below.

     5 Eleventh Cause of Action Against BURLINGTON COAT FACTORY WAREHOUSE

     6 CORPORATION and/or DOES: Violations of The Private Attorneys General Act of 2004

     7 (“PAGA”) (Labor Code §2698 et seq.)

     8 173.   Plaintiffs and those similarly situated Class members hereby incorporate by reference

     9        each paragraph in this Complaint herein as if fully plead.

    10 174.   Plaintiffs, by virtue of their services provided to BURLINGTON COAT FACTORY

    11        WAREHOUSE CORPORATION and/or DOES, and BURLINGTON COAT FACTORY

    12        WAREHOUSE CORPORATION’S and/or DOES’ failure to provide meal and rest

    13        periods, all wages for all work performed at the statutory minimum agreed upon rate, and

    14        all wages due at termination, are aggrieved employees with standing to bring an action

    15        under the Private Attorney General Act (“PAGA”). Plaintiffs, as representative of the

    16        people of the State of California, will seek any and all penalties otherwise capable of

    17        being collected by the Labor Commission and/or the Department of Labor Standards

    18        Enforcement (DLSE). This includes each of the following, as set forth in Labor Code

    19        Section 2699.5, which provides that Section 2699.3(a) applies to any alleged violation of

    20        the following provisions: Sections 201 through 203, 204, 205.5, 221, 222, 223, 226,

    21        226.7, 227.3, 512, 558, 1174, 1194, 1197, 1197.1, and 1199.

    22 175.   Plaintiffs are informed and believe that BURLINGTON COAT FACTORY

    23        WAREHOUSE CORPORATION and/or DOES has violated and continues to violate

    24        provisions of the California Labor Code and applicable Wage Orders related to straight

    25        time, overtime, minimum wage, meal and rest breaks, recovery periods, wage statements,

    26        waiting time penalties.
    27 176.   Plaintiffs, as personal representatives of the general public, will and do seek to recover

    28        any and all penalties for each and every violation shown to exist or to have occurred


         AMENDED CLASS ACTION COMPLAINT               37
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 38 of 39 Page ID #:664



     1        during the one-year period of filing this action, in an amount according to proof, as to

     2        those penalties that are otherwise only available to public agency enforcement actions.

     3        Funds recovered will be distributed in accordance with PAGA, with at least 75% of the

     4        penalties recovered being reimbursed to the State of California and the Labor and

     5        Workforce Development Agency (LWDA).

     6                                   V.    PRAYER FOR RELIEF

     7 WHEREFORE, Plaintiffs prays for judgment as follows:

     8        1.     That the Court determine that this action may be maintained as a class action;

     9        2.     For compensatory damages, in an amount according to proof at trial, with interest

    10               thereon;

    11        3.     For economic and/or special damages in an amount according to proof with

    12               interest thereon;

    13        4.     For unpaid straight time and overtime wages, in an amount according to proof at

    14               trial, with interest thereon;

    15        5.     For compensation for all time worked;

    16        6.     For compensation for not being provided paid rest breaks;

    17        7.     For compensation for not being provided paid meal periods;

    18        8.     For damages and/or monies owed for failure to comply with itemized employee

    19               wage statement provisions;

    20        9.     For all waiting time penalties owed;

    21        10.    For penalties as stated in Labor Code section 2699.5 for violations of section

    22               1198.5, for not being provided personnel files within 30 days of the request;

    23        11.    For penalties as stated in Labor Code section 226(f) for not being provided wage

    24               records within 21 days of the request;

    25        12.    That Defendant be found to have engaged in unfair competition in violation of

    26               sections 17200 et seq. of the California Business and Professions Code;
    27        13.    That Defendant be ordered and enjoined to make restitution to the Class due to

    28               their unfair competition, including disgorgement of their wrongfully withheld


         AMENDED CLASS ACTION COMPLAINT              38
Case 5:18-cv-00666-JGB-SP Document 42 Filed 08/25/20 Page 39 of 39 Page ID #:665



     1                wages pursuant to California Business and Professions Code sections 17203 and

     2                17204;

     3        14.     That an order of specific performance of all penalties owed be issued under

     4                Business and Professions Code sections 17202;

     5        15.     That Defendant be enjoined from continuing the illegal course of conduct, alleged

     6                herein;

     7        16.     That Defendant further be enjoined to cease and desist from unfair competition in

     8                violation of section 17200 et seq. of the California Business and Professions

     9                Code;

    10        17.     That Defendant be enjoined from further acts of restraint of trade or unfair

    11                competition;

    12        18.     For attorneys’ fees;

    13        19.     For interest accrued to date;

    14        20.     For penalties for each violation of the Labor Code Private Attorneys General Act

    15                of 2004 (“PAGA”);

    16        21.     For costs of suit and expenses incurred herein; and

    17        22.     For any such other and further relief as the Court deems just and proper.

    18                                  DEMAND FOR JURY TRIAL

    19       Plaintiffs hereby demand trial of their claims by jury to the extent authorized by law.

    20

    21 Dated: June 17, 2020                            MARA LAW FIRM, PC
    22
                                                       /s/ David Mara
    23                                                David Mara, Esq.
                                                      Jamie Serb, Esq.
    24                                                Tony Roberts, Esq.
    25                                                Representing Plaintiffs AMANDA GONZALEZ
                                                      AND AUDRIANA GONZALEZ on behalf of
    26                                                themselves, all others similarly situated,
                                                      and on behalf of the general public.
    27

    28


         AMENDED CLASS ACTION COMPLAINT                  39
